         Case 1:17-cv-05370-RPK-ST Document 63 Filed 08/24/20 Page 1 of 2 PageID #: 378
                                                                                                                                                                             BARRON & NEWBURGER, PC



B%jfN                                                                                                                                                                                          Arthur         Sanders
                                                                                                                                                                                                             Attorney

                                                                                                                                    Office 845-499-2990 l E-Mail: asanders@bn-lawyers.com




August             24,        2020




Hon.          Steven               L. Tiscione
U.S.         District              Court
225      Cadman                     Plaza        East
Brooklyn,                NY          11201



RE:                SUTTON                  v ASSOCIATED                                 CREDIT              SERVICES,                    INC.
                   17-CV-5370


Dear         Judge             Tiscione:


As     you         know,             this        office        represents                        the       defendant                in     the       above-captioned                              matter.
This         letter       is written                because                   the        Joint           Pre-Trial           Order             is due           to     be      filed        today,          but
plaintiff's              counsel             has        not        prepared                    his       portion          of the         Joint         Pre-Trial                   Order.           Due       to
the      inattention                     of plaintiff's                  counsel                 to      this      matter,          it    can't        proceed                   and         defendant
does         not       know           what         action              it     should                be     taking         with       respect               to    plaintiff's                 failures         to
participate                   in    preparing               the         proposed                     Pre-Trial           Order.


The      undersigned                        is acutely                  aware             of the           Court's           position               that        too         many           extensions
have          already               been        granted                regarding                     the        preparation               of     the        document.                        With       that
awareness                     in    mind,          the        undersigned                            made          repeated              attempts                to     contact               plaintiff's
counsel               Levi           Huebner,                 and             additional                    counsel              Lawrence                   Katz.                    After          several
attempts                 to        contact          them               last         week,                Lawrence             Katz         contacted                        me       on       Friday          to
indicate              that         Mr.       Huebner                  was         ill    and          to    further          indicate               that        he      had          not      prepared
the     proposed                   Pre-Trial             Order.               It is now                  late     Monday            morning                 and         plaintiff's              counsel
has      still        furnished                  this       office            with             nothing             and       has         not        asked             for      additional               time
from         the      Court.


Plaintiff's              counsel                Levi        Heubner                      previously                    indicated               to     the            Court           that        he       was
suffering                from            some           physical                  infirmities                   that      were           preventing                    him           from         moving
forward               with           the        case.            It         was          for        that         reason          that          Mr.         Katz             filed      a      Notice          of
Appearance                     on July           10,      2020.               It is now                  well     over     one       month             since           Mr.          Katz      appeared
in     the     case           and        this      office          has         had             no     interaction                with      him         except                for     the       one      brief
conversation                        on      Friday            in        which              he         indicated              that         no         document                       had       yet       been
prepared.




                                         Cell: (845) 548-22t3i        Fax: (845) 499-2992i 30 South Main Street l New CIO, NY 10956 i bn-lawyers.com
         Case 1:17-cv-05370-RPK-ST Document 63 Filed 08/24/20 Page 2 of 2 PageID #: 379


B%jN
Holl.    Stcvcn     I,. I'iscnmc                                                                                                                   Augusl    21., 2020

Sulton    v. zlssoci;tied      Ci'cdit     Scniccs,     Inc.



Defendant               is requesting                   a conference             to discuss            plaintiff's         failure          to move         forward
with       this       claim              and,      if   necessary,          be     given       leave       to     file    a motion            to   dismiss          for
plaintiff's          lack         of prosecution.


Thank         you           for your            attention         to this    matter.



Sincerely,


BARRON               &, NEWBURG                                p.c.




By:      Arthur             San           rs


as/ctw




                                    Cell: (845) 548-2213i Fax: (845) 499-2992i 30 South Main Street i New City, NY 10956 i bn-lawyers.com
